DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Amendment
The amendments to Claims 1,5, in the submission filed 1/21/2022 are acknowledged and accepted.
New Claims 16-20 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of originally filed claims.
Pending Claims are 1-20. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are Shaltout-Bai.
Claims 1-20 are rejected as follows:

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,7-8,10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout et al (US 2017/0003169 A1, of record) in view of Bai et al (WO 2019/126656  A1, hereafter Bai).

Regarding Claim 1, Shaltout teaches (fig 1,3A,3B) a spectroscopic microscope device (CD spectrometer 200,pp 23, lines 1-3), comprising: 
a). at least one metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna); and 

wherein each metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) is configured to direct Left circularly polarized (LCP components, p22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a first pixel (first pixel as in fig 1 receiving LCP light) in the CCD array (CCD array 120, pp22, lines 8-10)  and Right circularly polarized (RCP components, pp22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a second pixel (second pixel in fig 1 receiving RCP light) in the CCD array (CCD array 120, pp22, lines 8-10)  that is positioned adjacent to the first pixel.
	However Shaltout does not teach
at least one array of metasurfaces and wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components.
	Shaltout and Bai are related as metasurfaces.
	Bai teaches (fig 10),
at least one array of metasurfaces (metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13 ) and wherein the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel) is configured to receive the LCP components of the light and generate a first output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received LCP components, wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is configured to receive the RCP components of the light, and generate a second output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received RCP components.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout to include the teachings of Bai such that at least one array of metasurfaces and wherein the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light, and generate a second output signal corresponding to the received RCP components for the purpose of utilizing an ultrathin on-chip integrated polarization sensing elements (p9, lines 1-3).
	
Regarding Claim 2, Shaltout-Bai teach the device (CD spectrometer 200,p 23, lines 1-3, Shaltout) of claim 1, 
wherein the array of metasurfaces (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is sub-millimeter in thickness (submillimeter, pp20, lines 1-2, Shaltout, sub wavelength dimension, p81, last 2 lines, Bai).  

Regarding Claim 3, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) for colorimetry. 
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the spectrally resolved images from the device, for colorimetry, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 4, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) for Raman spectroscopy.  

As to the present grounds of rejection under section 103(a), the function and/or use of the spectrally resolved images from the device for Raman spectroscopy, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 5, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) of claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to build spectrally resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout)  for Circular Dichroism spectroscopy (circular dichroism spectrometry (pp3, lines 1-3).  

Regarding Claim 7, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is fabricated on top of a CCD array (CCD array 120, pp22, lines 8-10).    

Regarding Claim 8, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout) is adjustable to work within a plurality of wavelengths including ultraviolet, visible, and infrared (dimensions of the antennas on metasurface 104 are dependent on wavelength of interest, page 2, right col, lines 1-14, wavelengths are infra-red, shorter wavelengths of visible and ultra-violet).  

Regarding Claim 10, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3)  configured to perform biological sensing (biological sensing, pp4, lines 1-10) in vitro and in vivo.  
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re 
As to the present grounds of rejection under section 103(a), the function and/or use of the device to perform biological sensing in vitro and in vivo, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 11, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device  (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to perform DNA structural analysis (DNA structure analysis, pp4, lines 1-10).  

Regarding Claim 12, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform stereo-chemical applications (stereochemistry, pp4, lines 1-10).  

Regarding Claim 13, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform crystallography (crystallography, pp4, lines 1-10).  

Regarding Claim 14, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, wherein the device (CD spectrometer 200,pp 23, lines 1-3) is configured to perform live monitoring of biological molecules in naturally behaving subjects.  
 It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the device to perform live monitoring of biological molecules in naturally behaving subjects, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.

Regarding Claim 15, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1.
However Shaltout-Bai do not teach
wherein an array of said devices are used to build a sensor network.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). A person of ordinary skill in the art would have been motivated to have an array of said devices for the purpose of tunability of spectrally resolved wavelengths detected by corresponding sensors in the network.

Regarding Claim 16, Shaltout-Bai teach the device according to claim 1, wherein the first and second output signals (photodetector generates output data, Bai, p11, lines 7-10)  are configured to be measured simultaneously to construct an image (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).  

Regarding Claim 17,  Shaltout teaches (fig 1,3A,3B) a spectroscopic microscope device (CD spectrometer 200,pp 23, lines 1-3), comprising: 
a metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, metasurface 104 has a repeating pattern of a slit and a metal nanoantenna); and 
b. a CCD array (CCD array 120, p22, lines 8-10) integrated with the metasurface (reflective metasurface 104, pp22, lines 1-3), wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) is configured to direct Left circularly polarized (LCP components, p22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a first pixel (first pixel as in fig 1 receiving LCP light) in the CCD array (CCD array 120, pp22, lines 8-10)  and Right circularly polarized (RCP components, pp22, lines 4-10) components of light incident on the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1) to a second pixel (second pixel in fig 1 receiving RCP light) in the CCD array (CCD array 120, pp22, lines 8-10).
	However Shaltout does not teach
	wherein the second pixel is spatially separate from the first pixel and the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light and simultaneously generate a second output signal corresponding to the received RCP components.  
Shaltout and Bai are related as metasurfaces.
	Bai teaches (fig 10,16),
wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is spatially separate from the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel)(the two photodetectors are separated spatially, fig 10)  and the first pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for LCP light is the first pixel) is configured to receive the LCP components of the light and generate a first output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received LCP components, wherein the second pixel (two different photodetectors for the LCP and RCP light, cont p71, lines 11-21, photodetector pixel for RCP light is the second pixel) is configured to receive the RCP components of the light, and simultaneously generate a second output signal (photodetector generates output data, p11, lines 7-10) corresponding to the received RCP components (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout to include the teachings of Bai such that wherein the second pixel is spatially separate from the first pixel and the first pixel is configured to receive the LCP components of the light and generate a first output signal corresponding to the received LCP components, wherein the second pixel is configured to receive the RCP components of the light and simultaneously generate a second output signal corresponding to the received RCP components for the purpose of utilizing an ultrathin on-chip integrated polarization sensing elements (p9, lines 1-3).

Regarding Claim 18, Shaltout-Bai teach the device according to claim 17, wherein the first and second output signals (photodetector generates output data, p11, lines 7-10, Bai)  are configured to be measured simultaneously to construct an image (expanding a unit cell across a 2D array, a 2-D polarization sensor or camera is realized, p73, lines , imagers, p91, lines 1-5, Bai, a camera or imager constructs an image from the photodetector signals measured at the same time or simultaneously).  

Regarding Claim 19, Shaltout-Bai teach the device according to claim 1, wherein the metasurface (reflective metasurface 104, pp22, lines 1-3, fig 1, Shaltout, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, Bai) is sub-millimeter in thickness (submillimeter, pp20, lines 1-2, Shaltout, sub wavelength dimension, p81, last 2 lines, Bai).  

Regarding Claim 20, Shaltout-Bai teach the device according to claim 17, further comprising a transparent medium (dielectric spacer, cont p71, lines 11-21, Bai) disposed between the metasurface (metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, Bai ) and the CCD array (photodetector, Bai).

Claims 6,9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltout et al (US 2017/0003169 A1, of record) in view of Bai et al (WO 2019/126656  A1, hereafter Bai)  as applied to Claim 1 and further in view of Lin et al (US 2017/0146806 A1, of record).

Regarding Claim 6, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein an array of metasurfaces (first metasurface array 146, pp100, lines 1-2, metamaterials for LCP and RCP, pg 18, cont p71, lines 11-21, array also shown in Fig 16, P5 and P6 represent LCP and RCP light filters, p79, lines 10-13, Bai) is integrated with a CCD array (CCD array 120, pp22, lines 8-10, Shaltout) to build spectrally 
	However Shaltout-Bai do not teach a microscope image.
	Shaltout-Bai and Lin are related as metasurface arrays.
	Lin teaches (fig 3) metasurface array (metasurface lens-array 310, pp45, lines 1-4) builds microscope (microscope pp45, lines 1-2) images (image generated by metasurface lens array is recorded by a CCD camera 320, pp45, lines 10-17).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout-Bai to include the teachings of Lin such that an array of metasurfaces builds microscope images for the purpose of utilizing ultrathin and compact multifunctional metasurfaces for microscopic functions (p6, lines 14-17).

Regarding Claim 9, Shaltout-Bai teach the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) according to claim 1, 
wherein the device (CD spectrometer 200,pp 23, lines 1-3, Shaltout) is configured to generate spectroscopically resolved images (CD spectrometer 200 separates spectral components, pp22, lines 1-10, Shaltout) .
However Shaltout-Bai do not teach images from samples observed under microscopes.  
	Shaltout-Bai and Lin are related as metasurface arrays.
	Lin teaches (fig 3) metasurface array (metasurface lens-array 310, pp45, lines 1-4) which builds microscope (microscope, pp45, lines 1-2) images (image generated by 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shaltout-Bai to include the teachings of Lin such that images from samples observed under microscopes for the purpose of utilizing ultrathin and compact multifunctional metasurfaces for microscopic functions (p6, lines 14-17). 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi									2/10/2022
Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872